Citation Nr: 0948397	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-15 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 30 percent 
prior to July 24, 2009, and greater than 50 percent 
thereafter, for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for PTSD and assigned a 
30 percent rating effective April 29, 2005.  

In May 2009, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

In a September 2009 rating decision, the RO assigned a higher 
initial rating of 50 percent for the Veteran's service-
connected PTSD, effective July 24, 2009.  As the maximum 
schedular rating was not assigned, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to July 24, 2009, the Veteran's PTSD was productive 
of no more than definite social and industrial impairment, 
and no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  From July 24, 2009, the Veteran's PTSD is productive of a 
disability picture generally characterized by occupational 
and social impairment with reduced reliability and 
productivity, due to such symptoms as: anxiety, sleep 
impairment, hypervigilance, irritability, avoidance symptoms, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

3.  The Veteran's PTSD has not been characterized generally 
by such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent 
for PTSD prior to July 24, 2009, and greater than 50 percent 
thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2005.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
additional information regarding disability ratings and 
effective dates in April 2006 and May 2006 via a statement of 
the case and a supplemental statement of the case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His 
claim was readjudicated in September 2009 via a supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning an initial rating.  Consequently, Vasquez-
Flores is inapplicable.  Furthermore, the Board notes that 
the United States Court of Appeals for the Federal Circuit 
recently vacated the holding of the Veteran's Court in 
Vazquez-Flores, which required the VA to notify a Veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006). 

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and VA treatment records 
are on file.  VA received a waiver from the Veteran in 
September 2009, which states that he does not have additional 
evidence to furnish.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in June 2005 and 
July 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports are thorough and contain sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

In summary, the Board concludes that VA's duties to the 
Veteran to notify and assist him have been fulfilled with 
respect to the issue on appeal and the appellant is not 
prejudiced by a decision on the claim at this time.

Laws & Regulations

The Veteran contends that his service-connected PTSD warrants 
a higher disability rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated under 38 
C.F.R. § 4.130, DC 9411.  A 30 percent rating is assigned 
under DC 9411 when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted if the Veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the Veteran experiences 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board recognizes that the Court, in Mauerhan v. Principi, 
16 Vet. App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders are not 
intended to constitute an exhaustive list.  Rather, the Court 
explained that the symptoms listed in the general rating 
formula serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Considerations in evaluating a mental disorder 
include the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation must be based on all evidence of record that bears 
on occupational and social impairment rather than solely on 
an examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Although 
the extent of social impairment is a consideration in 
determining the level of disability, the rating may not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 
4.130 (2008).  According to the DSM-IV, a GAF score of 61-70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).

Factual Background & Analysis

Increased Rating Prior to July 24, 2009

VA treatment records covering the time period from March 2004 
to November 2008 document that the Veteran has been diagnosed 
as having PTSD and prescribed psychotropic medication for his 
symptoms.  A March 2005 treatment record shows that the 
Veteran had a positive PTSD screen.  The Veteran's depression 
was assessed as stable during an October 2006 follow-up 
visit, and as very well controlled in March 2007.

The Veteran was afforded a VA examination in June 2005.  The 
examiner stated that the Veteran was neatly groomed, 
pleasant, cooperative, had good eye contact, spoke with 
regular rate and rhythm, relevant, spontaneous, coherent, 
alert and oriented.  The Veteran's recent and remote memory 
was intact.  During the examination the Veteran reported 
being employed with the same company for the last 33 years.  
He reported that he works full-time with occasional overtime, 
that he has a reputation of being a good worker, that he has 
missed very little time from work, and that he has had no 
interpersonal difficulties with coworkers or superiors to any 
significant degree.  The Veteran denied any history of verbal 
or physical confrontations with coworkers, although he stated 
that he has had some difficulty with irritability and feeling 
like he was a "stick of dynamite that is going to go off."  
He stated that he had been married for 37 years, and that his 
marriage was very strong.  He also stated that he had a good 
relationship with his three adult sons, their wives, and his 
grandchildren.  The Veteran did not identify any close 
friends, but stated that he is on friendly terms with 
coworkers, neighbors, and other acquaintances.  The Veteran 
stated that he preferred to spend his free time alone or with 
his family, and that his activities include doing work around 
the house, watching the television, relaxing, and visiting 
with his family.  He denied being active in outside 
organizations, and did not identify any involvement in 
hobbies or sports.  The Veteran admitted daily distressing 
recollections, which had increased due to the news coverage 
of the war in Iraq.  The Veteran reported one to two 
nightmares per week, periodic panic attacks, numerous 
symptoms of avoidance, as well as avoiding activities, 
people, and places that arouse recollection of his trauma.  
The Veteran reported anhedonia, feelings of detachment and 
estrangement from others, and a restricted range of affect 
with those individuals, except for his wife.  The Veteran 
denied a sense of foreshortened future.  The Veteran admitted 
to numerous symptoms of hyperarousal, including difficulty 
falling asleep and staying asleep, irritability, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  He stated that the severity of his depression was 
5/10.  The Veteran was taking psychotropic medication for his 
symptoms.  The examiner stated that the Veteran presented 
some mild symptoms, including mild depressed mood and some 
difficulty with periodic panic attacks and suicide ideation.  
The examiner found the Veteran to be generally functioning 
pretty well and to have several meaningful interpersonal 
relationships.  The examiner found that the Veteran met the 
criteria for PTSD, and that his PTSD appeared to be 
exclusively caused by his military traumatic experiences.  
The examiner stated that due to the Veteran's chronic 
symptomatology, the Veteran appeared to have an underlying 
depression and dysthymic functioning, which was secondary to 
his PTSD symptomatology exclusively.  The examiner stated 
that the Veteran appeared to have a number of strengths, 
including motivation, self-esteem, a good work ethic, good 
coping skills, and emotional health.  The examiner concluded 
that the Veteran's prognosis was quite good.  The examiner 
diagnosed the Veteran with PTSD and dysthymia, and assigned a 
GAF score of 65. 

The Board notes that the Mauerhan Court indicated that, 
without the examples of symptoms in the general rating 
formula, differentiating a 30 percent rating from a 50 
percent rating would be extremely ambiguous.  16 Vet. App. at 
442.  In light of Mauerhan, the Board observes that during 
the June 2005 VA examination the Veteran reported that he had 
been married for 37 years and that his marriage was very 
strong.  Additionally, the Veteran reported that he had a 
good relationship with his sons, their wives, and his 
grandchildren, and was on friendly terms with coworkers, 
neighbors, and other acquaintances.  The Board finds that 
these factors exhibit the Veteran's ability to maintain long 
term social relationships.  Moreover, the Veteran had worked 
for the same company for 33 years, and reported that he had a 
reputation of being a good worker.  Significantly, the 
Veteran reported working full-time as well as occasional 
overtime.  In other words, the Veteran's overall PTSD 
symptomatology during this period did not cause occupational 
and social impairment with reduced reliability and 
productivity.  Such a finding is supported by and consistent 
with the GAF score of 65 assigned in June 2005.  Such a score 
is indicative of some mild symptoms or some difficulty in 
social or occupational functioning.  The GAF score accurately 
reflected the Veteran's symptoms during this period.  
Therefore, the Board finds that the Veteran's impairment from 
PTSD during this time period warranted a 30 percent rating 
for some occupational and social impairment, but generally 
the Veteran was functioning pretty well, and has some 
meaningful interpersonal relationships.  The demonstrated 
PTSD and depressive disorder symptomatology did not more 
nearly approximate the criteria for a higher rating.

In addition, staged ratings are not applicable since at no 
point did the Veteran's PTSD even remotely approximate the 
criteria for an initial rating greater than 30 percent prior 
to July 24, 2009.  Fenderson v. West, 12 Vet. App. 119 
(1999).



Increased Rating After July 24, 2009

In July 2009, the Veteran was afforded another VA 
examination.  The examiner stated that the Veteran was 
cooperative, logical and coherent, nervous, sad, down, had 
fair eye contact, and had normal rate and rhythm speech.  
During the examination, the Veteran reported that he had not 
received any mental health treatment since he was granted 
service connection for PTSD (service connection was granted 
in an August 2005 rating decision), and that he takes an 
anti-depressant daily.  The Veteran denied any suicide 
attempts, other than to think about it.  The Veteran reported 
that his depression had increased in severity, and that a lot 
of things cause his depression to flare-up, including news 
media, newspapers, and the radio.  He stated that his flare-
ups occur approximately two times per week, and that their 
average intensity was 8/10, and occasionally 10/10.  The 
Veteran denied suicidal ideation.  He stated that he had been 
married for 41 years, that he gets along pretty good with his 
wife, but that his PTSD symptoms stresses her out, and that 
he was very close to his three sons.  He reported that work 
was his only activity, that his overall function on the job 
was pretty good, and that he had not received any complaints.  
He denied missing any time from work, except disciplinary 
action due to two safety violations.  The Veteran stated that 
he has severe anxiety, but denied panic attacks.  He reported 
being forgetful all the time, but that his long term memory 
was intact.  The Veteran reported that his PTSD symptoms are 
ongoing and cause significant distress, which include trauma-
related nightmares two to three times per month, diminished 
interest in activities, avoidance of social activities, 
avoidance of people, restricted range of affect and probable 
sense of foreshortened future (he did not expect much out of 
life), disrupted sleep, irritability/anger outbursts, and 
hypervigilance.  

Psychometric test results in July 2009 showed the Veteran was 
in considerable psychological distress endorsing items 
indicating presence of clinically significant amounts of felt 
anxiety, depression, problems with cognition and thinking, 
including problems with concentration, memory flights into 
daydreams and fantasy.  The Veteran felt alienated, isolated, 
and socially withdrawn.  The examiner found that the 
Veteran's PTSD signs and symptoms resulted in deficiencies in 
most of the following areas: work (conflicts with coworkers), 
family relationships (irritability, marital discord), 
thinking (intrusive thoughts about combat, diminished 
concentration), and mood (severe anxiety and depression).  
The examiner stated that the Veteran's prognosis was poor for 
recovery from his psychiatric symptoms, and that he appeared 
to have reached is maximal improvement.  The examiner 
diagnosed the Veteran with moderate to severe and chronic 
PTSD, as well as depression secondary to his PTSD.  The 
examiner assigned the Veteran a GAF score of 45 in order to 
reflect the presence of moderate to severe psychiatric 
symptoms and moderate difficulty with social and occupational 
adjustment (few friends and conflicts with coworkers).  

The pertinent evidence of record concerning the severity of 
the Veteran's PTSD and depressive disorder from July 24, 2009 
is the July 2009 VA examination.  Based on this examination, 
the Board finds that the severity of the Veteran's PTSD and 
depressive disorder from July 24, 2009 does not approximate 
the criteria for a disability rating in excess of 50 percent.  
After reviewing the evidentiary record in light of applicable 
law, the Board is compelled to conclude that the 
preponderance of the evidence is against a finding of 
occupational and social impairment with deficiencies in most 
areas to warrant the next higher rating of 70 percent.  
During the July 2009 VA examination, the examiner found that 
the Veteran's PTSD signs and symptoms resulted in 
deficiencies in most of the following areas: work, family 
relationships, thinking, and mood.  However, based on the 
Veteran's symptomatology the Board does not find persuasive 
supporting evidence that the Veteran's disability picture 
more nearly approximated the criteria for a 70 percent 
rating, such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting ability to function independently; 
spatial disorientation; neglect of personal appearance and 
hygiene; or the inability to establish and maintain effective 
relationships.

Again, in light of Mauerhan, the Board acknowledges that the 
July 2009 VA examination report showed that the Veteran had 
moderate to severe and chronic PTSD and depression.  The 
examiner described the Veteran as cooperative, logical, and 
coherent, and spoke with normal rate and rhythm, however.  
The Veteran reported that his symptoms were ongoing and 
caused significant distress, and included severe anxiety, 
disrupted sleep (including nightmares), diminished interest 
in activities, avoidance of social activities, avoidance of 
people, restricted range of affect, irritability/anger 
outbursts, and hypervigilance.  However, the Board notes 
there is no persuasive evidence of obsessional rituals which 
interfere with routine activities.  There is no showing that 
the Veteran's speech is intermittently illogical, obscure or 
irrelevant.  It does not appear that he suffers near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  
There is also no persuasive evidence of spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Therefore, the Board finds that the Veteran's PTSD 
symptoms are more consistent with the criteria for a 50 
percent rating because they produced no more than 
occupational and social impairment with reduced reliability 
and productivity.  The Veteran still was employed with the 
same company and denied missing any time from work due to his 
symptoms.  Further, the Veteran had been able to maintain a 
marital relationship for over 41 years which is evidence of 
his ability to establish and maintain effective 
relationships.  Additionally, the Veteran reported that he 
was very close to his sons.  

The Board recognizes that the Veteran's GAF score of 45 
assigned during the July 2009 VA examination was indicative 
of serious symptoms.  Nevertheless, the Board notes that a 
GAF score reflects merely an examiner's opinion of 
functioning levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  It is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Thus, 
despite the GAF score assigned, in the Board's view, the 
demonstrated symptomatology does not show persuasively that 
the regulatory criteria for a 70 percent rating have been 
met.  In other words, the criteria for a 50 percent rating 
appear to describe more accurately the Veteran's level of 
social impairment including disturbances in motivation and 
mood and difficulty in establishing social relationships.  
Significantly, the evidence shows that the Veteran had 
friends (his family), was able to keep his job, and did not 
have any severe obsessional rituals.  Under the 
circumstances, the Board must conclude that the current 
degree of PTSD and depressive disorder impairment was 
contemplated adequately by the 50 percent rating from July 
24, 2009.

In addition, staged ratings are not applicable, since at no 
point did the Veteran's PTSD even remotely approximate the 
criteria for a disability rating in excess of 50 percent from 
July 24, 2009.  Fenderson v. West, 12 Vet. App. 119 (1999).

Regarding employment, the Board observes that the Veteran 
currently is employed.  Therefore, in this case, the Board 
finds that the further consideration of the question of 
employability is not required.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

Extraschedular Rating

The Board also recognizes that the record may be understood 
to suggest impact of the service-connected disability on the 
Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  Id.  The Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to read all documents and 
oral testimony of record liberally and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, then the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  If 
the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis.  Id.  In this 
case, the medical evidence fits within DC 9411.  For these 
reasons, referral for extraschedular consideration is not 
warranted.  As the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 30 percent 
prior to July 24, 2009, and greater than 50 percent 
thereafter, for PTSD is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


